Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Raja Saliba on 05/16/2022 and agreed to accept the changes. 

The following amendments applied to the claims filed on 01/28/2022:
Claim 1, line 18 replace the term “form” with ---from---
Claims 6-12: cancelled. 
Claim 14, line 2 replace the term “form” with ---from---


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 13-14 are allowed. The art of record does not teach or render obvious a method for manufacturing a dental structure from an individual raw body that is transformed into a dental piece for the subsequent placement thereof by screwing on one or several osseointegrated dental implants with an axis, including: drilling the body, through a lower portion of the body that is to be placed on the dental implant, along a first axis (a), coinciding with the axis of the dental implant, creating a first channel with a first diameter opening at one end of the first channel and terminating inside the body at a closed end of the first channel, inserting a milling tool from below into said first channel through the opening of the first channel, the milling tool having a shape according to the seat of a screw to be inserted in the first channel, to machine the channel and form the seat of the screw, machining the inside of the first channel with the milling tool inserted into the opening of the first channel, and thereby widening the first channel  in at least a second section of the first channel to a second diameter, thereby forming  a first section with the first diameter and the second section with the second diameter, that is greater than the first diameter, the 2 second section located further from the first section relative to the opening of the first channel and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772